358 F.2d 304
Richard CANNADY (Libellant), Appellant,v.S.S. CARLIN FASSIO, Her Engines, Tackle, Apparel, and Furniture, Villian and Fassio, as Owners, Managers, Agents, and/or Bareboat Charterers, E. Cia Internationale Di Genova Soc. Riunte Di Nav. Sp. A., as Owners, Managers, Agents, and/or Bareboat Charterers and Norton Lilly Company, as Owners, Managers, Agents, and/or Bareboat Charterers (Respondents),v.JOHN W. McGRATH CORPORATION, (Respondent-Impleaded).
No. 15456.
United States Court of Appeals Third Circuit.
Argued January 7, 1966.
Decided March 22, 1966.

Appeal from the United States District Court for the District of New Jersey; Anthony T. Augelli, Judge.
Arnold M. Stein, Denville, N. J. (Zarin, Yormark & Maran, Newark, N. J., Stein & Einhorn, Denville, N. J., on the brief), for appellant.
Martin J. McHugh, New York City (Connell & Andresakes, Montclair, N. J., McHugh & Leonard and James M. Leonard, New York City, Thomas P. McHugh, Montclair, N. J., on the brief), for appellees.
Before BIGGS, GANEY and FREEDMAN, Circuit Judges.
PER CURIAM.


1
We have considered the issue raised by the libellant-appellant that he is entitled to prejudgment interest. An examination of the record, however, convinces us that the trial judge did not err in not allowing him such interest. Cf. Noel v. United Aircraft Corporation, 342 F.2d 232, 240 (3 Cir. 1965); Moore-McCormack Lines, Inc. v. Richardson, 295 F.2d 583 (2 Cir. 1961), cert. denied 368 U.S. 989, 82 S. Ct. 606, 7 L. Ed. 2d 526 (1962), and National Airlines, Inc. v. Stiles, 268 F.2d 400 (5 Cir. 1959), cert. denied 361 U.S. 885, 80 S. Ct. 157, 4 L. Ed. 2d 121 (1959). Upon a review of the entire record and consideration of the arguments of the parties we perceive no error. Consequently, the judgment will be affirmed.